Case: 21-40085     Document: 00516315891         Page: 1     Date Filed: 05/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-40085                          May 11, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Christopher Baker,

                                                           Plaintiff—Appellant,

                                       versus

   Tim Puckett; Experian Information Solutions,
   Incorporated,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:18-CV-599


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Christopher Patrick Baker, former Oklahoma prisoner # 726801,
   moves to appeal in forma pauperis (IFP) from the dismissal, as untimely, of
   his claims brought under the Fair Credit Reporting Act (FCRA), 15 U.S.C.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40085     Document: 00516315891           Page: 2   Date Filed: 05/11/2022




                                    No. 21-40085


   § 1681 et seq. Baker alleged that the defendants improperly revealed to law
   enforcement agents protected information about his “data blocking,” by
   which he attempted to fraudulently conceal or manipulate his credit record.
   The revelations led to Baker’s criminal convictions in Oklahoma on several
   counts of fraud, forgery, and related crimes.
          The record fully supports the district court’s finding that Baker knew
   of the defendants’ revelations at the time of his criminal proceedings in 2014
   and 2015. Thus, Baker’s 2018 FCRA action was untimely, having been filed
   more than two years after the start of the two-year limitations period of 15
   U.S.C. § 1681p(1). Baker thus presents no nonfrivolous issue for appeal
   concerning the dismissal of his action. See McGarrah v. Alford, 783 F.3d 584,
   584 (5th Cir. 2015). His IFP motion is accordingly DENIED and his appeal
   is DISMISSED as frivolous. See id.; Baugh v. Taylor, 117 F.3d 197, 2020
   n.24 (5th Cir. 1997); 5th Cir. R. 42.2.          All other motions are also
   DENIED.
          Although Baker is no longer a prisoner, he was a prisoner when he filed
   this appeal, the dismissal of which counts as a strike under 28 U.S.C.
   § 1915(g). See McGarrah, 783 F.3d at 584. He was also a prisoner when a
   prior strike was imposed by the Western District of Oklahoma in 2020 in a
   case arising from the same facts as this case. Baker is WARNED that, if he
   accumulates three strikes under § 1915(g), he will be barred from proceeding
   IFP in any civil action or appeal if incarcerated or detained in any facility,
   unless he is under imminent danger of serious physical injury. McGarrah,
   783 F.3d at 585; § 1915(g). He is also WARNED that, even if he is not
   incarcerated, filing frivolous litigation can result in sanctions, including
   monetary sanctions and limits on his access to court.




                                         2